Exhibit 10.1

 

FIRST AMENDMENT

TO

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT (this
“Amendment”), made this 6th day of January, 2006, is entered into by and among
Lifeline Systems, Inc., a Massachusetts corporation (“Lifeline”), and Ronald
Feinstein (the “Employee”) and amends that certain Employment and Noncompetition
Agreement, effective as of May 1, 2003 (the “Original Agreement”), by and among
Lifeline and the Employee. Capitalized terms used herein without definition
shall have the meaning for such terms set forth in the Original Agreement.

 

WHEREAS, on December 7, 2005 the Compensation Committee of the Board of
Directors of Lifeline approved certain amendments to the Original Agreement; and

 

WHEREAS, Lifeline and the Employee wish to amend the Original Agreement in
accordance with the amendments approved by the Compensation Committee.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lifeline and the Employee hereby agree as follows:

 

1. The first sentence of Section 1.1 of the Original Agreement is hereby amended
by changing the date “May 1, 2008” to “May 1, 2011,” such date representing the
ending date of the initial Employment Period.

 

2. In connection with Section 1 of this Amendment, the second sentence of
Section 1.1 of the Original Agreement is hereby amended by changing the phrase
“five-year term” to “eight-year term.”

 

3. Effective March 1, 2006, Section 2.1 of the Original Agreement is hereby
amended by changing the amount “$340,000” to “$410,000,” such amount
representing the minimum annualized base salary of the Employee.

 

4. As additional compensation for the Employee’s employment under the Original
Agreement, as amended by this Amendment, Lifeline granted to the Employee as of
December 7, 2005 sixty thousand (60,000) shares of Lifeline Common Stock. Such
award was granted pursuant to the Incentive Plan and the Restricted Stock
Agreement in the form attached as Exhibit A to this Amendment.

 

5. Except as expressly provided in this Amendment, all of the terms and
provisions of the Original Agreement shall remain in full force and effect and
all references to the Original Agreement shall hereinafter be deemed to be
references to the Original Agreement, as amended by this Amendment.

 

6. This Amendment may be executed in counterparts and shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

LIFELINE SYSTEMS, INC.

By:

  /s/    L. DENNIS SHAPIRO        

Name:

  L. Dennis Shapiro

Title:

  Chairman /s/    RONALD FEINSTEIN         Ronald Feinstein

 

2